ORDER
PER CURIAM.
Kimberly Darcel Henslee appeals from the trial court’s judgment dissolving her marriage to David Lee Henslee, Sr. She alleges the trial court erred in failing to elicit testimony from their minor child, finding she committed perjury, and abus*188ing its discretion in dividing the marital property.
We have reviewed the briefs of the parties and the record on appeal. We find the judgment is supported by substantial evidence, is not against the weight of the evidence, and does not erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).